Citation Nr: 0116336	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left side of the face with 
sinusitis, post operative, currently rated as 50 percent 
disabling.

2. Entitlement to an increased evaluation for paralysis of 
the left facial nerve, currently rated as 10 percent 
disabling.  

3. Entitlement to service connection for residuals of a left 
eye injury.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for the residuals of 
hyperhidrosis of the hand, post chemical burns.

6. Entitlement to service connection for a heart disorder as 
secondary to the service-connected sinusitis.

7.  Entitlement to service connection for a lung disorder, as 
secondary to the service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1969.  His claims come before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an March 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

At a personal hearing held before the undersigned at the RO 
in March 2001, the veteran indicated that he was withdrawing 
from appellate status the issues of entitlement to increased 
evaluation for service-connected facial scarring and 
residuals of shell fragment injury, dental trauma, tooth 
loss, as well as the issues of entitlement to service 
connection for a skin disorder to include as due to exposure 
to Agent Orange and service connection for headaches.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom, Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment, and not yet final as 
of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of 
his claim for service connection.  Such assistance includes 
identifying and obtaining other development unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified at 38 U.S.C. § 
5103A).

The veteran has appealed the denial of his claims for 
increased evaluations for his service-connected residuals of 
shell fragment wounds, with sinusitis (rated 50 percent) and 
paralysis of the left facial nerve (rated 10 percent).  He 
contends that the current severity of these disabilities 
warrant higher evaluations than those currently assigned.  
The veteran has also appealed the denial of his claims for 
service connection for residuals of a left eye injury, a low 
back disorder, residuals of hyperhidrosis of the hands, and 
heart and lung disorders as secondary to his service-
connected sinusitis.  

Although the veteran's sinusitis is currently assigned the 
highest schedular rating available under Diagnostic Code 
6513, the Board notes that the RO did not consider the 
applicability of an extraschedular rating.  In light of the 
veteran's contentions that this disability has required 
repeated surgeries through the years and his testimony that 
he cannot obtain gainful employment, the Board believes that 
further development and adjudication is necessary before 
appellate review is undertaken.  In addition, the Board notes 
that the veteran has alleged treatment at VA medical 
facilities for all claimed disabilities since service; yet, 
the only VA treatment records in the claims file are specific 
pages extracted and submitted by the veteran.  Thus, on 
remand, the veteran's complete VA medical treatment records, 
to include hospital summary reports and outpatient treatment 
records, should be obtained and associated with the claims 
file.  

Furthermore, as the most recent VA examination was conducted 
in December 1996, the veteran should be scheduled for VA 
examination to determine the current nature and severity of 
his service-connected disabilities.  

With regard to the claims of service connection, it is noted 
that the RO denied these claims in the March 1997 rating 
decision, on the basis that the veteran had failed to present 
"well grounded" claims.  As noted above, during the 
pendency of this appeal, a bill was passed that eliminates 
the need for a claimant to submit a well-grounded claim and 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case the VCAA fundamentally 
alters VA's duties to notify and assist the veteran, and this 
change appears to favor the veteran.  Therefore, consistent 
with the direction of Karnas, readjudication of the veteran's 
claim is in order.

Under the VCAA, the VA has a duty to assist an appellant in 
obtaining evidence necessary to substantiate a claim.  In the 
case of a claim for disability compensation, the duty to 
assist includes providing the appellant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  Such an 
examination or opinion is necessary when the lay and medical 
evidence of record includes competent evidence of a current 
disability, which may be associated with the appellant's 
active service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103(A).  

With respect to the claim for service connection for a left 
eye disability, service medical records show 20/20 vision in 
both eyes on the veteran's entrance examination conducted in 
August 1967.  Service treatment records show no change in 
visual acuity of the right eye during service.  On April 5, 
1969, the veteran received a shrapnel wound to the face in 
combat that resulted in injuries including a fracture of the 
floor and wall of the left orbit as well as a "contusion" 
to the left eyeball.  Initially, following this injury, the 
veteran lost almost all vision in his left eye.  Service 
medical records include a subsequent diagnosis of intraocular 
injury to ciliary nerves of the left eye.  In mid-April 1969, 
the veteran's visual acuity in the left eye was recorded to 
be 20/200.  However, later service treatment records show the 
vision in the left eye improved; in May 1969, the veteran was 
noted to have visual acuity of 20/30 in the left eye and the 
diagnostic impression was contusion of the left eye with 
resultant corneal scar of the left eye.  On his service 
discharge examination in June 1969, the veteran's visual 
acuity was recorded as 20/20 uncorrected in the right eye, 
and 20/60 uncorrected (20/30 corrected) in the left eye.  

Post-service medical records include an October 1976 finding 
of a small scar on the cornea; a diagnosis of what appears to 
be blepharitis in August 1985; a finding of presbyopia in 
February 1990; and in December 1996, findings of corrected 
visual acuity of both eyes of 20/20 and a finding of left 
pterygium.  At a personal hearing held in March 2001, the 
veteran testified that he had blurred vision, decreased 
visual acuity, and constant redness that he attributed to the 
inservice injury to the left eye.

The Board notes further that post-service medical records 
confirm that the veteran currently has a back disability, 
bilateral hand disorder, and heart and lung disorders.  
Service medical records and the veteran's testimony as to 
what VA physicians have told him suggest that these 
disabilities may be related to the veteran's period of active 
service or service-connected sinusitis.  In light of the 
foregoing, the Board believes that the VA should assist the 
veteran further in the development of his claims by obtaining 
all VA medical treatment records since his discharge from 
service; and by providing him appropriate medical 
examinations, during which a VA examiner can definitively 
determine whether any of the veteran's current left eye, 
back, hand, heart and lung disabilities is related to his 
period of active service or service-connected shell fragment 
wound residuals with sinusitis.  

In addition to the VA medical records, the RO should provide 
the veteran an opportunity to identify and authorize the 
release of any other pertinent, outstanding records that have 
not yet been obtained and to present further argument in 
support of his claim.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all VA and private medical 
providers who have treated his left eye, 
low back, hands, heart and lung 
disorders, and whose records have not yet 
been obtained. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of medical treatment identified 
by the veteran, including those from the 
Decatur, Georgia VA hospital to which the 
veteran referred in his testimony during 
the personal hearing conducted in March 
2001.  All evidence obtained should be 
associated with the record.  

3.  Thereafter, the RO should afford the 
veteran a VA examination by the 
appropriate specialists to determine the 
current nature and severity of the 
service-connected residuals of the facial 
shell fragment wound, with sinusitis, and 
partial paralysis of the left facial 
nerve.  The RO should provide the 
examiner with a copy of this Remand and 
the veteran's claims file with any 
additional evidence received for review 
in conjunction with the examination.  All 
subjective complaints and medical 
findings should be clearly set forth in 
the written examination report.  The 
examiner should also comment as to the 
effect, if any, the veteran's service-
connected disabilities would have upon 
his ability to maintain full-time 
employment.

4.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate specialist for the purpose of 
determining the etiology of any left eye, 
low back disability, heart disability, 
lung disability, and residuals of 
hyperhidrosis of the hands, shown to 
exist.  The RO should provide the 
examiner with a copy of this Remand and 
the veteran's claims file with any 
additional evidence received for review 
in conjunction with the examination.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: (1) 
indicate whether the veteran currently 
has left eye, low back, heart, lung or 
hand disorders; and if so (2) opine 
whether the disorder(s) is at least as 
likely as not related to service; and for 
any current heart or lung disorder, (3) 
whether the disorder(s) is at least as 
likely as not etiologically related to, 
or aggravated by, the veteran's service-
connected sinusitis; and if aggravated by 
the service-connected sinusitis, (4) then 
the degree of disability attributable to 
the aggravation if it can be medically 
ascertained.  If not, the examiner should 
so state.  The examiner should express 
clearly the rationale upon which any 
opinion is based.

5.  The RO should then review the 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

6.  Finally, the RO should readjudicate 
the veteran's claims with consideration 
of the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000), where appropriate.  
Any additional action considered 
necessary to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken.  If the RO denies any benefit 
sought, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not 
intimate any opinion, favorable or unfavorable, as to the 
merits of this appeal.  The 

veteran has the right to submit additional evidence and 
argument in connection with the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


